I dissent and vote to affirm upon the ground that even if defendant could generally, by publicity, urge people not to purchase the Ukor products, that does not permit the defendant to say to a dealer who does not employ help that they will ruin him and his business and to carry out that threat by picketing his place of business. That is a secondary boycott and I think it is illegal and against public policy.
Our decisions are open and we should take the position that other courts have taken and so hold.
CRANE, Ch. J., concurs with FINCH, J.; LEHMAN and LOUGHRAN, JJ., concur, except as to the weight of evidence, as stated in a memorandum by LEHMAN, J.; O'BRIEN, J., concurs in result on the authority of Wise Shoe Co. v. Lowenthal (266 N.Y. 264); RIPPEY, J., concurs in result in separate memorandum; HUBBS, J., dissents and votes to affirm in memorandum.
Judgment accordingly.